Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 1 of 18




                                 EXHIBIT “F”




                                   EXHIBIT “F”
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 2 of 18




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO



   Elizabeth Lupia,

                  Plaintiff,

   v.
                                                                Case No. 1:19-cv-1209-KMT
   Medicredit, Inc.,

                  Defendant.


         DEFENDANT MEDICREDIT, INC.’S OBJECTIONS AND RESPONSES TO
        PLAINTIFF’S FIRST SET OF REQUETS FOR ADMISSION TO DEFENDANT

          Defendant Medicredit, Inc. (“Defendant” or “Medicredit”) hereby responds to Plaintiff’s

   First Set of Requests for Admission pursuant to Fed. R. Civ. P. 36. These responses are made

   subject to, and without waiving or intending to waive, all rights under the Federal Rules of Civil

   Procedure, including the right to object to any other discovery procedures involving or relating to

   the subject matter of Plaintiff’s First Request for Admissions.

                                   PRELIMINARY STATEMENT

          The following responses are based upon information presently available to Defendant

   which Defendant believes to be correct.         Said responses are made without prejudice to

   Defendant’s right to utilize subsequently discovered facts. Defendant reserves the right to

   supplement each and every specific response. No incidental or implied admission of fact by

   Defendant is made by the responses below. The only admissions are express admissions. This

   Preliminary Statement is incorporate into each of the responses set forth below.

                        OBJECTIONS AND RESPONSES TO REQUESTS

   1. Plaintiff sent Defendant a letter dated May 1, 2018 disputing the validity of the debt.
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 3 of 18




   RESPONSE: Medicredit admits that Plaintiff sent it a letter bearing the date May 1, 2018,
   purporting to dispute the validity of the debt at issue in this case. Medicredit denies any
   matter inconsistent with the terms of that letter, which speak for themselves.

   2. Plaintiff’s May 1, 2018 letter requests that Defendant immediately cease all telephone calls
   regarding the debt.

   RESPONSE: Admit.

   3. Defendant placed a phone call to Plaintiff on May 8, 2018 in connection with the collection of
   the debt.

   RESPONSE: Admit.

   4. Defendant was required to provide Plaintiff with verification of the debt prior to placing the
   May 8, 2018 phone call to Plaintiff.

   RESPONSE: Deny.

   5. Defendant made no errors in connection with the collection of Plaintiff’s account.

   RESPONSE: Objection: This request is vague and ambiguous as to the term “errors” and
   also presumes that Medicredit violated the FDCPA, which Medicredit denies. Subject to
   and without waiving these objections: Medicredit denies that any violation of the FDCPA
   occurred, but to the extent any violation is deemed to have occurred, Medicredit asserts
   any such violation, if any, was the result of a bona fide error.

   6. Defendant does not maintain procedures reasonably adapted to avoid the violation(s) of the
   Fair Debt Collection Practices Act alleged in Plaintiff’s operative complaint.

   RESPONSE: Deny.

   7. A written contract or agreement exists that controls, directs, or otherwise relates to
   Defendant’s performance in connection with the collection of Plaintiff’s account.

   RESPONSE: Objection: this request is vague and ambiguous in that it is not clear what
   “written contract or agreement” it refers to.




                                                     2
                                                                                               SL 3634756.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 4 of 18




   Dated: December 6, 2019                  SPENCER FANE LLP

                                            BY: s/ Jacob F. Hollars
                                                   Jacob F. Hollars, No. 50352
                                                   1700 Lincoln Street, Suite 2000
                                                   Denver, Colorado 80203
                                                   Telephone: (303) 839-3800
                                                   Facsimile: (303) 839-3838
                                                   E-mail: jhollars@spencerfane.com




                                        3
                                                                              SL 3634756.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 5 of 18




                                     CERTIFICATE OF SERVICE

          I hereby certify that a copy of the above pleading was served on all counsel of record via

    email on all counsel of record, this 6th day of December, 2019.


                                                       s/ Jacob F. Hollars
                                                       Jacob F. Hollars




                                                   4
                                                                                          SL 3634756.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 6 of 18




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO



   Elizabeth Lupia,

                  Plaintiff,

   v.
                                                               Case No. 1:19-cv-1209-KMT
   Medicredit, Inc.,

                  Defendant.


          DEFENDANT MEDICREDIT, INC.’S OBJECTIONS AND RESPONSES TO
        PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT

          Defendant Medicredit, Inc. (“Defendant” or “Medicredit”) hereby responds to Plaintiff’s

   First Set of Requests for Production pursuant to Fed. R. Civ. P. 34. These responses are made

   subject to, and without waiving or intending to waive, all rights under the Federal Rules of Civil

   Procedure, including the right to object to any other discovery procedures involving or relating to

   the subject matter of Plaintiff’s First Request for Production of Documents.

                PRELIMINARY STATEMENT AND GENERAL OBJECTIONS

          A.      The following responses are based upon information presently available to

   Defendant which Defendant believes to be correct. Said responses are made without prejudice to

   Defendant’s right to utilize subsequently discovered facts. Defendant reserves the right to

   supplement each and every specific response.

          B.      No incidental or implied admission of fact by Defendant is made by the responses

   below. The only admissions are express admissions. The fact that Defendant has produced any

   documents requested herein may not properly be taken as an admission that Defendant accepts or

   admits the existence of any fact set forth or assumed by such request, or that such response
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 7 of 18




   constitutes admissible evidence. The fact that Defendant has responded to part or all of any

   request for production is not intended to be and shall not be construed to be a waiver by

   Defendant of all or any part of any objection to any request for production made by Plaintiff.

          C.      Defendant objects to Plaintiff’s instructions and definitions to the extent that they

   attempt to impose obligations upon Defendant beyond the requirements of the Federal Rules of

   Civil Procedure.

          D.      Defendant objects to Plaintiff’s requests to the extent the requests call for the

   production of documents not in the custody or possession of Defendant and to the extent that

   they seek the production of documents which are as available, or are more available, to Plaintiff

   than to Defendant.

          E.      Defendant objects to Plaintiff’s requests to the extent that they seek documents or

   information protected by the attorney-client privilege, documents or information prepared in

   anticipation of litigation or trial or which are within the protection of the work product doctrine,

   documents or information containing proprietary or confidential business information, and

   documents or information protected by any other privilege. To the extent the requests seek

   confidential or proprietary information, Defendant will produce the information only after

   execution of a mutually agreeable protective order.

          F.      To the extent Plaintiff requests any metadata for the requested documents,

   Plaintiff’s requests are overly broad, unduly burdensome, and not reasonably calculated to lead to

   the discovery of admissible evidence. Defendant further objects to the production of metadata

   that consists of or contains information protected by the attorney-client privilege and/or work

   product immunity. Defendant is not producing a log of privileged and/or immune metadata at

   this time, and Defendant objects to producing such a log at any time before a showing by

                                                    2
                                                                                             SL 3635388.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 8 of 18




   Plaintiff and ruling by the Court that metadata is relevant. In the absence of such a ruling, the

   creation of such a log – necessarily requiring Defendant and/or its counsel to review all such data

   – is an undue burden serving no purpose other than to drive up the cost of this litigation generally

   and discovery specifically.

          G.      Defendant objects to these requests to the extent that they are overly broad and not

   proportionate to the issues in this case.        Specifically, most of Plaintiff’s discovery is

   unreasonable and unduly burdensome considering the “needs of the case, prior discovery in the

   case, the amount in controversy, and the importance of the issues at stake in the action.” Fed. R.

   Civ. P. 26(g)(1)(B)(iii).     Indeed, magistrates in this District are keenly aware of the

   disproportionate discovery that is often sought in these single plaintiff FDCPA cases and

   Defendant is confident that the Court would ultimately side with Defendant’s position on these

   various issues due to their over-breadth.

          H.      This Preliminary Statement and General Objections are incorporated into each of

   the responses set forth below.

                        OBJECTIONS AND RESPONSES TO REQUESTS

   1. Any and all “account notes” as defined above.

   RESPONSE: See MC0001–MC0006, previously produced.

   2. All documents Defendant sent to or received from Plaintiff.

   RESPONSE: See MC0007–0028, previously produced.

   3. All documents Defendant sent to or received from any other person, including the creditor and
   any credit reporting agencies, mentioning Plaintiff or related to the collection of Plaintiff’s
   account.

   RESPONSE: Objection: This request seeks information that is outside the scope of
   discovery in that it does not seek any information relevant to any party’s claims or defenses
   and is not proportionate to the needs of this case. This request also seeks information
   subject to the attorney-client privilege in that it seeks communications between Medicredit
                                                    3
                                                                                             SL 3635388.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 9 of 18




   and its attorneys. Subject to, and without waiving, these objections: Medicredit did not
   send any information to any credit reporting agencies. See Account Notes previously
   produced as MC0001–MC0006. No non-privileged documents responsive to this request
   have been withheld.

   4. All recordings, copies, transcriptions, or productions, or other documents fixated in any
   medium, of communications or conversations, or attempted communications or conversations,
   between Defendant and Plaintiff.

   RESPONSE: See Account Notes, previously produced as MC0001–0006, correspondence
   from Thompson Consumer Law Group, previously produced as MC0007–0020,
   correspondence from Plaintiff, previously produced as MC0021–0025, correspondence
   from Medicredit to Plaintiff, previously produced as MC0026–0028, and Call History,
   produced herewith MC0029.

   5. All recordings, copies, transcriptions, or productions, or other documents fixated in any
   medium, of communications or conversations, or attempted communications or conversations,
   between Defendant and any other person related to Plaintiff’s account.

   RESPONSE: Objection: This request seeks information subject to the attorney-client
   privilege in that it seeks communications between Medicredit and its attorneys. Subject to
   and without waiving this objection: None. No non-privileged documents responsive to this
   request have been withheld.

   6. All other documents relating to Plaintiff’s account, including all documents that contain
   Plaintiff’s name, address, telephone number, account number, or any other information which is
   personally identifiable to Plaintiff.

   RESPONSE: See MC0001–0028, previously produced, and Call History, produced
   herewith as MC0029.

   7. All documents related to any error that Defendant made, if any, in connection with the
   collection of Plaintiff’s account.

   RESPONSE: Medicredit does not concede a violation of the FDCPA occurred. To the
   extent a violation of the FDCPA occurred, which Medicredit denies, the Account Notes,
   previously produced as MC0001–0006, the initial written notice, previously produced as
   MC0026–0027, and correspondence dated May 16, 2018, previously produced as MC0028,
   may be responsive to this request. Defendant reserves the right to supplement this
   response.

   8. All documents related to any policies and/or procedures utilized by Defendant in effort to
   avoid the error or errors referenced in the previous request, and all documents related to how
   such policies or procedures are implemented and maintained.



                                                 4
                                                                                       SL 3635388.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 10 of
                                      18




   RESPONSE: No policies related to reliance on information provided by the original
   creditor. See Account Notes previously produced as MC0001–0006.

   9. Any and all documents referred to by Defendant in its Rule 26 disclosures, or identified in
   response to any of Plaintiff’s interrogatories, and not previously disclosed and not disclosed in
   response to any other request for production.

   RESPONSE: See MC0001–0028, previously produced, and Call History, produced
   herewith as MC0029.




   Dated: December 6, 2019                            SPENCER FANE LLP

                                                      BY: s/ Jacob F. Hollars
                                                             Jacob F. Hollars, No. 50352
                                                             1700 Lincoln Street, Suite 2000
                                                             Denver, Colorado 80203
                                                             Telephone: (303) 839-3800
                                                             Facsimile: (303) 839-3838
                                                             E-mail: jhollars@spencerfane.com




                                                  5
                                                                                          SL 3635388.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 11 of
                                      18




                                    CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above pleading was served on all counsel of record via

   email on all counsel of record, this 6th day of December, 2019.


                                                      s/ Jacob F. Hollars
                                                      Jacob F. Hollars




                                                  6
                                                                                         SL 3635388.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 12 of
                                      18




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO



   Elizabeth Lupia,

                   Plaintiff,

   v.
                                                                Case No. 1:19-cv-1209-KMT
   Medicredit, Inc.,

                   Defendant.


           DEFENDANT MEDICREDIT, INC.’S OBJECTIONS AND ANSWERS TO
            PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT

           Defendant Medicredit, Inc. (“Defendant” or “Medicredit”) hereby responds to Plaintiff’s

   First Set of Interrogatories pursuant to Fed. R. Civ. P. 33. These answers are made subject to,

   and without waiving or intending to waive, all rights under the Federal Rules of Civil Procedure,

   including the right to object to any other discovery procedures involving or relating to the subject

   matter of Plaintiff’s First Set of Interrogatories.

                  PRELIMINARY STATEMENT AND GENERAL OBJECTION

           A.      The following answers are based upon information presently available to

   Defendant which Defendant believes to be correct. Said answers are made without prejudice to

   Defendant’s right to utilize subsequently discovered facts. Defendant reserves the right to

   supplement each and every specific answer.

           B.      No incidental or implied admission of fact by Defendant is made by the answers

   below. The only admissions are express admissions. The fact that Defendant has answered in

   part or all of any interrogatory is not intended to be and shall not be construed to be a waiver by

   Defendant of all or any part of any objection to any interrogatory made by Plaintiff.
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 13 of
                                      18




          C.      Defendant objects to Plaintiff’s instructions and definitions to the extent that they

   attempt to impose obligations upon Defendant beyond the requirements of the Federal Rules of

   Civil Procedure.

          D.      Defendant objects to Plaintiff’s interrogatories to the extent that they seek

   information protected by the attorney-client privilege, information prepared in anticipation of

   litigation or trial or which are within the protection of the work product doctrine, information

   containing proprietary or confidential business information, and information protected by any

   other privilege. To the extent the interrogatories seek confidential or proprietary information,

   Defendant will produce the information only after the execution of a mutually agreeable

   protective order.

          E.      Defendant objects to these interrogatories to the extent that they are over the

   numerical limitation set forth in Fed. R. Civ. P. 33(a)(1), which allows a party to serve “no more

   than 25 written interrogatories, including all discrete subparts.”

          F.      Defendant objects to many of the interrogatories on the basis that they are overly

   broad and not proportionate to the issues in this case. Specifically, most of Plaintiff’s discovery

   is unreasonable and unduly burdensome considering the “needs of the case, prior discovery in

   the case, the amount in controversy, and the importance of the issues at stake in the action.” Fed.

   R. Civ. P. 26(g)(1)(B)(iii).     Indeed, magistrates in this District are keenly aware of the

   disproportionate discovery that is often sought in these single plaintiff FDCPA cases and

   Defendant is confident that the Court would ultimately side with Defendant’s position on these

   various issues due to their over-breadth.

          G.      The Preliminary Statement and General Objections are incorporated into each of

   the answers set forth below.


                                                     2
                                                                                             SL 3635145.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 14 of
                                      18




                    OBJECTIONS AND ANSWER TO INTERROGATORIES

   1. Identify each person answering or providing any information used to prepare Defendant’s
   initial (or any subsequent) disclosures or respond to the operative complaint and Plaintiff’s
   discovery requests.

   ANSWER: Don Wright, Senior Vice President. Mr. Wright may be contacted through
   undersigned counsel.

   2. Identify and describe all documents referred to, or consulted, in the preparation of Defendant’s
   answer(s), Defendant’s responses to Plaintiff’s discovery requests, and Defendant’s initial (or
   any subsequent) disclosures.

   ANSWER: See MC0001–0028 previously produced, and Call History, produced herewith
   as MC0029.

   3. Identify and describe each document known to Defendant related to Plaintiff’s account.

   ANSWER: See MC0001–0028 previously produced, and Call History, produced herewith
   as MC0029.

   4. Identify all persons who participated in Defendant’s activities related to Plaintiff’s account and
   briefly describe the extent of their participation.

   ANSWER: See Account Notes, previously produced as MC0001–0006 and Call History,
   produced herewith as MC0029. Pursuant to F.R.C.P. 33(d), a review of these records is
   responsive to this interrogatory.

   5. Identify the date, time, and type (e.g., letter, telephone call), witnesses to and participants in,
   and the substance of each communication or contact, or attempted communication or contact,
   between Defendant and Plaintiff.

   ANSWER: Plaintiff never spoke with a representative of Medicredit. See also Account
   Notes, previously produced as MC0001–0006, correspondence from Thompson Consumer
   Law Group, previously produced as MC0007–0020, correspondence from Plaintiff,
   previously produced as MC0021–0025, correspondence from Medicredit to Plaintiff,
   previously produced as MC0026–0028, and Call History, produced herewith as MC0029..
   Pursuant to F.R.C.P. 33(d), a review of these records is responsive to this interrogatory.

   6. Identify the date, time, and type (e.g., letter, telephone call), witnesses to and participants in,
   and the substance of each communication or contact, or attempted communication or contact,
   between Defendant and any third party, including any credit reporting agencies, related to
   Plaintiff’s account.

   ANSWER: See Account Notes, previously produced as MC0001–0006, correspondence
   from Thompson Consumer Law Group, previously produced as MC0007–0020, and Call

                                                     3
                                                                                               SL 3635145.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 15 of
                                      18




   History, produced herewith as MC0029. Pursuant to F.R.C.P. 33(d), a review of these
   records is responsive to this interrogatory.

   7. For each document received by Defendant from the creditor of Plaintiff’s account, produced in
   response to any Request for Production, identify the date on which Defendant first received each
   document.

   ANSWER: See Account Notes, previously produced as MC0001–0006. Pursuant to
   F.R.C.P. 33(d), a review of these records is responsive to this interrogatory. Medicredit
   reserves the right to supplement with additional documents from the original creditor.

   8. Identify all agreements between Defendant and the creditor originating or owning Plaintiff’s
   account by providing the date of the initial agreement and identifying the terms and/or conditions
   pursuant to which Defendant sought to collect Plaintiff’s account.

   ANSWER: Objection: This interrogatory seeks information that is outside the scope of
   discovery in that it does not seek any information relevant to any party’s claims or defenses
   and is not proportionate to the needs of this case. This interrogatory also seeks information
   that is a proprietary or confidential trade secret.


   9. Has Defendant recorded any communications or conversations, or attempted communications
   or conversations, with Plaintiff and/or third parties in connection with Defendant’s activity
   related to Plaintiff’s account? If yes, has Defendant retained the recordings? If the recordings
   have not been maintained, please explain the reason for their disposal.

   ANSWER: No.

   10. At the time Plaintiff’s account was assigned to Defendant for collection, please identify and
   describe the amount allegedly owed by Plaintiff on the debt, itemizing the principal balance,
   interest, and any other charges. With regard to interest and other charges, please describe the
   basis therefore and how such amount as calculated.

   ANSWER: See Account Notes at MC0001, previously produced. Pursuant to F.R.C.P.
   33(d), a review of these records is responsive to this interrogatory. Medicredit reserves the
   right to supplement with additional documents from the original creditor.

   11. Does Defendant contend that it committed any error in connection with the collection of
   Plaintiff’s account? If so, identify and describe the error or errors.

   ANSWER: Medicredit does not concede any violation of the FDCPA occurred. To the
   extent any violation is deemed to have occurred, which Medicredit denies, any violation
   would have been the result of incorrect information provided by the original creditor.
   Medicredit was entitled to rely on the information provided by the original creditor until it
   received information indicating that information may be incorrect.


                                                   4
                                                                                           SL 3635145.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 16 of
                                      18




   12. Identify and describe all policies and procedures utilized and/or employed by Defendant in
   effort to avoid the error or errors described in the previous interrogatory, if any, and describe
   how any such policies or procedures have been implemented and maintained by Defendant.

   ANSWER: No written policies or procedures related to the answer to interrogatory no. 11
   above need exist and do not exist as they are related to reliance on information provided by
   the original creditor.

   13. Please state in detail the principal facts upon which Defendant relies for each affirmative
   defense included in Defendant’s answer to Plaintiff’s complaint.

   ANSWER: Objection: This interrogatory is overly broad and unduly burdensome in that
   it seeks all “principal facts” supporting all of Medicredit’s affirmative defenses. Such an
   interrogatory is an impermissible “blockbuster” interrogatory. See Grynberg v. Total S.A.,
   2006 WL 1186836 (D. Colo. 2006). This interrogatory also calls for information subject to
   the work product doctrine in that it seeks the mental impressions and strategy of
   Medicredit and its counsel. Subject to, and without waiving, these objections: See answer
   to interrogatory no. 11 above.

   14. Identify and describe the purpose(s) for Defendant’s May 8, 2018 call to Plaintiff.

   ANSWER: Medicredit was attempting to reach Plaintiff.




                                                   5
                                                                                             SL 3635145.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 17 of
                                      18




   Dated: December 6, 2019                 SPENCER FANE LLP

                                           BY: s/ Jacob F. Hollars
                                                  Jacob F. Hollars, No. 50352
                                                  1700 Lincoln Street, Suite 2000
                                                  Denver, Colorado 80203
                                                  Telephone: (303) 839-3800
                                                  Facsimile: (303) 839-3838
                                                  E-mail: jhollars@spencerfane.com




                                       6
                                                                             SL 3635145.1
Case 1:19-cv-01209-REB-KMT Document 22-6 Filed 02/21/20 USDC Colorado Page 18 of
                                      18




                                    CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above pleading was served on all counsel of record via

   email on all counsel of record, this 6th day of December, 2019.


                                                      s/ Jacob F. Hollars
                                                      Jacob F. Hollars




                                                  7
                                                                                         SL 3635145.1
